United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.F., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-295
Issued: September 15, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2009 appellant filed a timely appeal of the May 14, 2009 decision of the
Office of Workers’ Compensation Programs denying his request for reconsideration. Because
more than one year has elapsed from the last merit decision dated March 7, 2007 and the filing of
this appeal, the Board lacks jurisdiction to review the merits of his case pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3.1
ISSUE
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that his request was untimely filed and failed to establish clear evidence of error.

1

For Office decisions issued prior to November 19, 2008, a claimant had one year to file an appeal. An appeal of
Office decisions issued on or after November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R.
§ 501.3(e) (2008).

FACTUAL HISTORY
On March 21, 1993 appellant, then a 52-year-old electronics technician, filed a claim for
an occupational injury. He alleged that he developed chronic myelocytic leukemia due to
exposure to asbestos, mercury, vehicle exhaust fumes, welding and paint fumes, cleaning
chemicals and other toxic materials at work. By decisions dated January 23, 2002, March 19,
2003, May 4, 2004, April 11 and May 18, 2006, March 7, 2007 and March 24, 2008, the Office
denied appellant’s claim.
On March 19, 2009 appellant requested reconsideration. He submitted a copy of a
March 19, 2009 letter to his Congressman requesting that he submit a reconsideration request on
his behalf and a March 19, 2009 inquiry from the Congressman to the Office. No medical
evidence was submitted.
By decision dated May 14, 2009, the Office denied appellant’s request for
reconsideration on the grounds that the request was untimely and failed to establish clear
evidence of error in the last merit decision dated March 7, 2007.
LEGAL PRECEDENT
The Office, through regulations, has imposed limitations on the exercise of its
discretionary authority under 5 U.S.C. § 8128(a). As one such limitation, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
Office decision for which review is sought. The Office will consider an untimely application
only if the application demonstrates clear evidence on the part of the Office in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.2
To establish clear evidence of error, a claimant must submit evidence relevant to the issue, which
was decided by the Office. The evidence must be positive, precise and explicit and must
manifest on its face that the Office committed an error.3
ANALYSIS
The merits of appellant’s case are not before the Board. His request for reconsideration
was dated March 19, 2009, more than one year after the Office’s March 7, 2007 merit decision
and, therefore, is not timely. The issue to be determined is whether appellant demonstrated clear
evidence of error in the Office’s March 7, 2007 decision.
The Office’s merit decision on March 7, 2007 denied appellant’s claim for leukemia
because the medical evidence was insufficient to establish causal relationship between his
condition and factors of his federal employment. The two March 19, 2009 letters submitted with
appellant’s request for reconsideration from appellant and his Congressman were not medical
evidence addressing the issue of causal relationship. As such, the letters did not raise a

2

20 C.F.R. § 10.607.

3

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004).

2

substantial question as to the correctness of the Office’s March 7, 2007 merit decision or
establish clear evidence of error.
Because appellant’s untimely request for reconsideration did not demonstrate clear
evidence of error in the March 7, 2007 merit decision, the Office properly denied his untimely
request for reconsideration.
On appeal, appellant argues the merits of his claim and contends that the Office did not
properly develop it. As noted, the March 7, 2007 merit decision is not within the Board’s
jurisdiction. The issue is whether he submitted with his request for reconsideration medical
evidence establishing clear evidence of error in the Office’s March 7, 2007 merit decision.
Appellant submitted no medical evidence. The Office properly denied his untimely
reconsideration request in its May 14, 2009 decision.
CONCLUSION
The Board finds that the Office properly denied his request for reconsideration on the
grounds that it was untimely and failed to demonstrate clear evidence of error in the March 7,
2007 merit decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2009 is affirmed.
Issued: September 15, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

